Citation Nr: 0523488	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied service connection 
for glaucoma of both eyes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  In this case, the veteran has claimed that while in 
service, he was blinded for three days when a chemical used 
for cleaning oil spills splattered in his eyes.  There is 
also evidence that the veteran started to have problems with 
his eyes shortly after leaving service.  Furthermore, there 
is medical evidence documenting years of treatment for 
glaucoma of both eyes.  However, no VA medical examination 
has been conducted and no opinion has been issued as to the 
onset of glaucoma.  The servie records do reflect a visual 
acuity of 20/50 on the right at separation.

Thus, this case is REMANDED to the RO for the following 
action:

The veteran should be afforded a VA 
examination to determine the onset of his 
bilateral glaucoma.  It is requested that 
the examiner determine the most likely 
diagnosis or cause of the visual acuity 
of 20/30 and 2/25 at entrance and the 
visual acuity of 20/50 at separation.  
The claims folder should be made 
available to the examiner.  The examiner 
should specifically comment as to whether 
it is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently found glaucoma is related to 
inservice injuries or visual findings, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




